DETAILED ACTION
1.         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.         Claims 1-11 are pending in this application.

Priority
3.        Acknowledgement is made of applicant’s claim for foreign priority based on application JP 2019-132971 filed on 07/18/2019 under 35 U.S.C 119(a)-(d).

Drawings
4.        The drawing has been filed on 07/02/2020 are acceptable for examination purpose.

Information Disclosure Statement
5.        The information disclosure statement filed on 07/02/2020 is in compliance with the provision of the 37 CFR 1.97 and therefore has been considered.

Claim Rejections - 35 USC § 103
6.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

7.        Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kirihata, US Pub 2015/0317109 in view of Fukumoto, US Pub 2019/0155551.
            As to claims 1, 11 [independent], Kirihata teaches an image forming system comprising [fig. 1; 0024]: 
            a display panel [fig. 1, element 106; 0026]; 
            a voice inputter [fig. 1, element 113; 0026] that receives an instruction by voice [0026, 0047, 0071  Kirihata teaches voice input device 113 is used to receive the command from user to perform certain function (see further para., 0071)]; and 
            a hardware processor that [fig. 1, element 101; 0024-0025]: 
             analyzes a voice content that has been received by the voice inputter [0047-0048, 0071  Kirihata teaches that the user has inputted the voice command and the processor 101 has analyzed or determined the received/inputted voice command of the user through the voice input device 113]; 
             determines input (0047-0048, 0071 the user has inputted the voice command) regarding setting of at least one or more of preliminarily provided adjustment functions based on an analysis result from the hardware processor [figs. 7-10; 0042, 0047-0048, 0050, 0052, 0071  Kirihata teaches that the user has inputted the voice command for instance to perform “COPY” job (see para., 0071), and the processor 101 has analyzed or determined the received/inputted voice command of the user through the voice input device 113 and further analyzed or determined the pre-stored setting values related to the user and displayed the documents lists with the adjustment function option such as element 804 on which the user can adjust/change the functions or settings of the copying/printing (see figs. 7-8 & para., 0042)]; 
            Kirihata doesn’t teach determines whether the voice content contains input of a setting value of a corresponding adjustment function based on a determination result from the hardware processor; and
            displays a selection screen on the display panel based on a determination result from the hardware processor when the voice content does not contain the input of a setting value of a corresponding adjustment function. 
            Fukumoto teaches determines whether the voice content contains input of a setting value of a corresponding adjustment function based on a determination result from the hardware processor [figs. 9a-b; 0091-0093, 0095, 0151, 0168  Fukumoto teaches that when the processor has determined that the received voice content contains the input of the partial setting values and not all included in the voice input, the processor has determined that the function adjustment related to the setting value is not possible because the complete setting values isn’t included in the inputted voice content]; and 
             displays a selection screen on the display panel based on a determination result from the hardware processor when the voice content does not contain the input of a setting value of a corresponding adjustment function [figs. 9a-b; 0091-0094, 0095, 0151, 0168  Fukumoto teaches that when the processor has determined that the received voice content contains the input of the partial setting values or not included all the print settings in the voice input, the processor has determined that the function adjustment related to the setting value is not possible because the complete setting values isn’t included in the inputted voice content, then the processor may be or would be displayed for the user the settings values corresponding to the adjustment values and the user makes changes to the print settings on the display screen (see paras., 0093-0094, 0151, 0168)].
            Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kukumoto teaching to search for print settings that is included in the voice instruction to execute print job stored in plural servers to modify Kirihata’s teaching to determined that the some settings not found and notify/warn the user with displaying print settings to be selected in order to execute print job compatible to the printer’s settings and transmit the selected/changed print settings concerning the print job setting processing to be executed in the printing device though user’s voice input. The suggestion/motivation for doing so would have been benefitted to the user to have compatible voice control device can correctly interpret voice of a user concerning a print instruction to generate voice data.                As to claim 2 [dependent from claim 1], Fukumoto teaches wherein, when the voice content does not contain the input of a setting value of a corresponding adjustment function [figs. 9a-b; 0091-0094, 0095, 0151, 0168  Fukumoto teaches that when the processor has determined that the received voice content contains the input of the partial setting values or not included all the print settings in the voice input, the processor has determined that the function adjustment related to the setting value is not possible because the complete setting values isn’t included in the inputted voice content], the hardware processor displays a selection screen, on figs. 9a-b; 0091-0094, 0095, 0151, 0168  Fukumoto teaches that the processor has determined that the function adjustment related to the setting value is not possible because the complete setting values isn’t included in the inputted voice content, then the processor may be or would be displayed for the user the settings values corresponding to the adjustment values and the user makes changes to the print settings on the display screen (see paras., 0093-0094, 0151, 0168)].
                Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kukumoto teaching to search for print settings that is included in the voice instruction to execute print job stored in plural servers to modify Kirihata’s teaching to determined that the some settings not found and notify/warn the user with displaying print settings to be selected in order to execute print job compatible to the printer’s settings and transmit the selected/changed print settings concerning the print job setting processing to be executed in the printing device though user’s voice input. The suggestion/motivation for doing so would have been benefitted to the user to have compatible voice control device can correctly interpret voice of a user concerning a print instruction to generate voice data.               As to claim 3 [dependent from claim 1], Fukumoto teaches wherein, when the voice content does not contain the input of a setting value of a corresponding adjustment function [figs. 9a-b; 0091-0094, 0095, 0151, 0168 Fukumoto teaches that when the processor has determined that the received voice content contains the input of the partial setting values or not included all the print settings in the voice input, the processor has determined that the function adjustment related to the setting value is not possible because the complete setting values isn’t included in the inputted voice content], the hardware processor displays a selection screen, on which one of a plurality of setting candidates is allowed to be selected, on the display panel based on a determination result from the hardware processor [figs. 9a-b; 0091-0094, 0095, 0151, 0168  Fukumoto further teaches that the processor has determined that the function adjustment related to the setting value is not possible because the complete setting values isn’t included in the inputted voice content, then the processor may be or would be displayed for the user the settings values corresponding to the adjustment values and the user makes changes to the print settings on the display screen (see paras., 0093-0094, 0151, 0168)].
               Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kukumoto teaching to search for print settings that is included in the voice instruction to execute print job stored in plural servers to modify Kirihata’s teaching to determined that the some settings not found and notify/warn the user with displaying print settings to be selected in order to execute print job compatible to the printer’s settings and transmit the selected/changed print settings concerning the print job setting processing to be executed in the printing device though user’s voice input. The suggestion/motivation for doing so would have been benefitted to the user to have compatible voice control As to claim 4 [dependent from claim 3], Fukumoto teaches wherein, when the voice content does not contain the input of a setting value of a corresponding adjustment function [figs. 9a-b; 0091-0094, 0095, 0151, 0168 Fukumoto teaches that when the processor has determined that the received voice content contains the input of the partial setting values or not included all the print settings in the voice input, the processor has determined that the function adjustment related to the setting value is not possible because the complete setting values isn’t included in the inputted voice content], the hardware processor displays a selection screen, on which one of a plurality of setting candidates is allowed to be selected in accordance with at least any one of voice input and an operation instruction, on the display panel based on a determination result from the hardware processor [figs. 9a-b; 0091-0094, 0095, 0151, 0168  Fukumoto further teaches that the processor has determined that the function adjustment related to the setting value is not possible because the complete setting values isn’t included in the inputted voice content, then the processor may be or would be displayed for the user the settings values corresponding to the adjustment values and the user makes changes to the print settings on the display screen either selecting the function manually or inputted through voice (see paras., 0093-0094, 0151, 0168)]. 
                           As to claim 5 [dependent from claim 1], Fukumoto teaches wherein the figs. 9a-b; 0091-0094, 0095, 0151, 0168 Fukumoto teaches that when the processor has determined that the received voice content contains the input of the partial setting values or not included all the print settings in the voice input, the processor has determined that the function adjustment related to the setting value is not possible because the complete setting values isn’t included in the inputted voice content, and the user makes changes to the print settings on the display screen on those setting values were already inputted thru voice content and makes changes to the print settings on those setting values which weren’t inputted thru voice content (see paras., 0093-0094, 0151, 0168)]. 
              Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kukumoto teaching to search for print settings that is included in the voice instruction to execute print job stored in plural servers to modify Kirihata’s teaching to determined that the some settings not found and notify/warn the user with displaying print settings to be selected in order to execute print job compatible to the printer’s settings and transmit the selected/changed print settings concerning the print job setting processing to be executed in the printing device though user’s voice input. The suggestion/motivation for doing so would have been benefitted to the user to have compatible voice control device can correctly interpret voice of a user concerning a print instruction to generate voice data.  As to claim 6 [dependent from claim 1], Fukumoto teaches wherein, when the voice content contains the input of a setting value of a corresponding adjustment function [figs. 9a-b; 0091-0094, 0095, 0151, 0168 Fukumoto teaches that when the processor has determined that the received voice content contains the input of the partial setting values or not included all the print settings in the voice input, the processor has determined that the function adjustment related to the setting value is not possible because the complete setting values isn’t included in the inputted voice content], the hardware processor displays a setting candidate drawn by the setting value based on a determination result from the hardware processor [figs. 9a-b; 0091-0094, 0095, 0151, 0168  Fukumoto further teaches that the processor has determined that the function adjustment related to the setting value can be used in the received print job, and then the processor may be or would be displayed for the user the relevant settings values corresponding to the adjustment values (see paras., 0093-0094, 0151, 0168)]. 
              Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kukumoto teaching to search for print settings that is included in the voice instruction to execute print job stored in plural servers to modify Kirihata’s teaching to determined that the some settings not found and notify/warn the user with displaying print settings to be selected in order to execute print job compatible to the printer’s settings and transmit the selected/changed print settings concerning the print job setting processing to be executed in the printing device though user’s voice input. The suggestion/motivation for As to claim 7 [dependent from claim 3], Fukumoto teaches wherein, when the input of a setting value of a corresponding adjustment function is a predetermined value [figs. 9a-b; 0091-0094, 0095, 0151, 0168 Fukumoto teaches that when the processor has determined that the received voice content contains the input of the partial setting values corresponding to the predetermined value or not included all the print settings in the voice input], the hardware processor determines whether the predetermined value has been changed based on a determination result from the hardware processor, and displays a warning based on a determination result [figs. 9a-b; 0091-0094, 0095, 0151, 0168  Fukumoto further teaches that the processor has determined that the function adjustment related to the setting value is not possible because the complete setting values isn’t included in the inputted voice content, then the processor may be or would be displayed for the user the settings values corresponding to the adjustment values with the notification as the warning such as “ one copy of the photo A will be printed…” (see para., 0091-0092) and the user makes changes to the print settings on the display screen either selecting the function manually or inputted through voice (see paras., 0093-0094, 0151, 0168)]. 
                            As to claim 8 [dependent from claim 1], Fukumoto teaches wherein, when figs. 9a-b; 0091-0094, 0095, 0151, 0168 Fukumoto teaches that when the processor has determined that the received voice content contains the input of the partial setting values or not included all the print settings in the voice input, the processor has determined that the function adjustment related to the setting value is not possible because the complete setting values isn’t included in the inputted voice content], the hardware processor displays a warning together with the selection screen on the display panel based on a determination result from the hardware processor [figs. 9a-b; 0091-0094, 0095, 0151, 0168  Fukumoto further teaches that the processor has determined that the function adjustment related to the setting value is not possible because the complete setting values isn’t included in the inputted voice content, then the processor may be or would be displayed for the user the settings values corresponding to the adjustment values with the notification as the warning such as “ one copy of the photo A will be printed…” (see para., 0091-0092) and the user makes changes to the print settings on the display screen either selecting the function manually or inputted through voice (see paras., 0093-0094, 0151, 0168)]. 
              Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kukumoto teaching to search for print settings that is included in the voice instruction to execute print job stored in plural servers to modify Kirihata’s teaching to determined that the some settings not found and notify/warn the user with displaying print settings to be selected in order to execute print job compatible to the printer’s settings and transmit the As to claim 9 [dependent from claim 1], Fukumoto teaches wherein, when the input of a setting value of a corresponding adjustment function approximates the setting value, the hardware processor determines that the voice content contains the input based on a determination result from the hardware processor [figs. 9a-b; 0091-0094, 0095, 0151, 0168  Fukumoto further teaches that the processor has determined that the function adjustment related to the setting value is not possible because the complete setting values isn’t included in the inputted voice content, then the processor may be or would be displayed for the user the settings values corresponding to the adjustment values with the notification as the warning such as “ one copy of the photo A will be printed…” (see para., 0091-0092) and the user makes changes to the print settings on the display screen either selecting the function manually or inputted through voice (see paras., 0093-0094, 0151, 0168)].              As to claim 10 [dependent from claim 1], Fukumoto teaches wherein at least one or more of the preliminarily provided adjustment functions includes at least two or more of brightness adjustment, contrast adjustment, image quality adjustment, finishing figs. 9a-b; 0091-0094, 0095, 0097, 0151, 0168  Fukumoto further teaches that the processor may be or would be displayed for the user the settings values corresponding to the adjustment values and the user makes changes to the print settings on the display screen either selecting the function manually or inputted through voice (see paras., 0093-0094, 0151, 0168), and the selected/changed print settings is further defined in para., 0097]. 
             Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kukumoto teaching to search for print settings that is included in the voice instruction to execute print job stored in plural servers to modify Kirihata’s teaching to determined that the some settings not found and notify/warn the user with displaying print settings to be selected in order to execute print job compatible to the printer’s settings and transmit the selected/changed print settings concerning the print job setting processing to be executed in the printing device though user’s voice input. The suggestion/motivation for doing so would have been benefitted to the user to have compatible voice control device can correctly interpret voice of a user concerning a print instruction to generate voice data.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARIS SABAH whose telephone number is (571)270-.  The examiner can normally be reached on Monday through Friday from 8:00AM to 4:30PM. The examiner’s personal fax number is (571) 270-4917.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Benny Tieu, can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HARIS SABAH/Examiner, Art Unit 2674